                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 02/20/2020
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                      :
                                                                :     15-CR-537 (VEC)
                 -against-                                      :
                                                                :
 KERRY VANDERPOOL, WENDELL BELLE,                               :         ORDER
 AND JASON MOYE,                                                :
                                                                :
                                          Defendants.           :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the United States Court of Appeals for the Second Circuit has issued its

mandate, vacating in part the convictions of Defendants Kerry Vanderpool, Wendell Belle, and

Jason Moye in light of United States v. Davis, 139 S. Ct. 2319 (2019), and remanding for

resentencing, Dkt. 1468;

        WHEREAS the Government has requested a status conference following the issuance of

the mandate, Dkt. 1435; and

        WHEREAS Mr. Vanderpool has previously waived his personal appearance at the

conference to avoid disrupting his participation in a Bureau of Prisons drug treatment program,

Dkts. 1436–37;

        IT IS HEREBY ORDERED that all captioned parties and their counsel, except Mr.

Vanderpool himself, must appear for a status conference on February 28, 2020, at 3:00 P.M. If

that time does not work for all parties, the Government must promptly submit a letter proposing

alternative dates and times during the week of March 2, 2020, that are convenient for all parties.

SO ORDERED.

                                                    _________________________________
Date: February 20, 2020                                   VALERIE CAPRONI
      New York, New York                                  United States District Judge
